COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Lawsuit Financial, Inc. v. Wyatt David Snider

Appellate case number:     01-21-00234-CV

Trial court case number: 16-CPR-028866

Trial court:               County Court at Law No. 1 of Fort Bend County

         On June 18, 2021, this Court received a status report from the parties’ mediator, stating
that the parties had settled all of their underlying disputes. Since the June 18 status report, we have
not heard from the parties and no motion to dismiss has been filed. Accordingly, we ask the parties
to file either a motion to dismiss the appeal or a notice of the status of the parties’ settlement
activities on or before November 16, 2021.
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_______
                    Acting individually  Acting for the Court


Date: __November 2, 2021_____